2016 IL App (3d) 130881

                                 Opinion filed April 4, 2016
     _____________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2016

     THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
     ILLINOIS,                                         )       of the 21st Judicial Circuit,
                                                       )       Iroquois County, Illinois,
            Plaintiff-Appellee,                        )
                                                       )       Appeal No. 3-13-0881
            v.                                         )       Circuit No. 05-CF-87
                                                       )
     TIMOTHY J. RADEMACHER,                            )
                                                       )       Honorable Gordon L. Lustfeldt,
            Defendant-Appellant.                       )       Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Justices Holdridge and Wright concurred in the judgment and opinion.


                                                 OPINION

¶1          Defendant, Timothy J. Rademacher, appeals the first-stage dismissal of his pro se

     postconviction petition. On appeal, defendant argues that his petition stated the gist of a

     constitutional claim. We affirm.

¶2                                                 FACTS

¶3          Defendant pled guilty to predatory criminal sexual assault of a child (720 ILCS 5/12-

     14.1(a)(1) (West 2004)) and criminal sexual assault (720 ILCS 5/12-13(a)(4) (West 2004)). In

     exchange for defendant’s plea, the State agreed to an aggregate sentencing range of 12 to 35
     years’ imprisonment on the mandatorily consecutive sentences. As the factual basis for the plea,

     the parties agreed that if the case proceeded to trial, B.B. would testify that he had sexual

     intercourse with defendant at the church’s parsonage in September 2002, when B.B. was 13

     years old. Further, the parties agreed that C.L. would testify that he had sexual intercourse with

     defendant in the parsonage between January 2003 and June 2005, when he was under 13 years

     old. The court accepted defendant’s guilty plea.

¶4          The Iroquois County probation department submitted a presentence investigation report

     (PSI), which the trial court considered at defendant’s sentencing. In a statement included in the

     PSI, defendant admitted to sexual activity with B.B. and C.L. while each was spending the night

     at the parsonage where defendant lived. The incidents occurred while defendant was employed

     as a youth minister at Ashkum United Methodist Church. Reports in the PSI indicated that the

     church was located at 208 North 3rd Street, in Ashkum, while the church parsonage was located

     at 303 East Washington Street. Statements from the victims also indicated that all incidents in

     question took place at the parsonage.

¶5          The PSI also included a reference to a child pornography case pending in another

     jurisdiction. This included a number of photographs from that case, which had allegedly been

     downloaded onto a church computer. The court overruled defense counsel’s objection to the

     photographs, noting that defendant had admitted to downloading the photographs onto the

     computer.

¶6          The PSI included a victim impact statement from C.L. In the statement, C.L. described

     the stress that the offense had caused him, including flashbacks and nightmares. B.B.’s mother

     also wrote a victim impact statement. In the statement, she wrote: “You stole our son from us.

     You stole his innocence, his faith, his trust, his will to live.” She also wrote: “When [B.B.] met


                                                       2
     you and we found out you were a minister we thought you were going to be good for him,

     teaching him about God’s love. Instead you took it all away from him.” The court also

     considered the fact that one of the victims had brought a lawsuit against the church. With the

     consent of the parties, the court also considered a number of letters sent to the court by the

     public.

¶7             At sentencing, the State read C.L.’s victim impact statement while B.B.’s mother read her

     own. C.L.’s parents wrote statements after the filing of the PSI, and the State read those

     statements to the court. Aside from the PSI and the victim impact statements, the State did not

     present any formal evidence in aggravation.

¶8             Defendant called Charles Shelquist as his first witness in mitigation. Shelquist testified

     that he was a member of the United Methodist Church clergy, and had served in Onarga, Illinois,

     from 1997 to 2004. He became acquainted with defendant when defendant was appointed to the

     church in Ashkum. Though Shelquist described his relationship with defendant as one of

     colleagues, he testified that the relationship changed after defendant’s arrest: “Upon hearing of

     his arrest I felt he would probably be feeling isolation and possible disconnect from God so I

     tried to go see him to see what spiritual care he was receiving because I believe that everybody

     deserves to have spiritual care.” Shelquist explained that he met with defendant once or twice a

     month, taking communion, talking about scripture, and praying. Shelquist believed that

     defendant was sincerely remorseful for committing the offenses in question.

¶9             Tammy Biltgen testified that she was the director of youth ministry and Christian

     education at Trinity United Methodist Church in Wilmette. She testified that she was friends

     with defendant while the two attended classes together at Garrett-Evangelical Theological

     Seminary. She stayed in contact with defendant following his arrest. Biltgen testified that


                                                        3
       defendant confided in her and another friend that he was a homosexual. Biltgen knew that

       defendant had pled guilty, but that did not affect her feelings of friendship for him. The parties

       then stipulated that two further witnesses—both current pastors who attended seminary school

       with defendant—would give similar testimony to that of Biltgen if called.

¶ 10           Laura Crites testified that she formerly worked as a Methodist pastor at two churches in

       Iroquois County. She knew defendant both from seminary school and from his time as a pastor

       in Ashkum. She, too, had remained in contact with defendant after his arrest. Crites opined that

       defendant lacked the maturity to be the sole pastor at a small-town church. She testified that “if

       [defendant] did not have the kinds of issues and problems that he ha[d], he would be a gifted

       pastor the likes of which I have never seen.”

¶ 11           Steven Lobacz testified that he was both a United Methodist minister, as well as a board

       certified psychiatrist. Defendant had revealed to Lobacz during a therapy session that he was

       attracted to a boy at his church. Lobacz diagnosed defendant with depression and generalized

       anxiety disorder. He opined that defendant would benefit from further therapy in the future.

       Lobacz believed that defendant was sincere in his remorse.

¶ 12           The parties stipulated that defendant’s parents would testify that defendant had never

       been a source of problems for them and that defendant would be a good candidate for

       rehabilitation.

¶ 13           In allocution, defendant admitted that he had sexual intercourse with B.B. Though he

       admitted to having inappropriate sexual contact with C.L., defendant denied engaging in oral or

       anal intercourse with him. Defendant recalled that he would pick C.L. up on Sunday mornings,

       then take him home later in the afternoon following church. Occasionally, C.L. would come to

       defendant’s house on Saturday and stay overnight. B.B., too, would sleep over on weekends.


                                                        4
       Defendant admitted that “[i]n both cases I destroyed their trust and friendship and broke the

       promises that I made to them, their families, the church, the community and to my friends and

       family.” Defendant apologized profusely throughout his allocution to the victims, their families,

       his former congregation, members of the community, and his own family. The themes of prayer,

       forgiveness, and God’s love were recurrent throughout the allocution.

¶ 14          Following arguments, the trial court delivered its remarks, beginning with its

       consideration of the statutory factors in aggravation and mitigation. The only mitigating factor

       found by the court was defendant’s lack of a criminal history. In aggravation, the court noted

       that defendant’s position of trust was an element of the offense with regard to predatory criminal

       sexual assault of a child, but not criminal sexual assault. Accordingly, the court considered that

       aggravating factor only with respect to the second count. The court also found that defendant’s

       conduct threatened serious harm and that a sentence was necessary to deter others from

       committing the same offense. Moreover, the court found “that the offense did take place in a

       house of worship or on the grounds of the same.” The court noted that this finding could be

       considered an aggravating factor, stating that “[it] is not a factor in either one of the charges[,] so

       it can be considered separately.” The court continued: “I think it’s aggravating that these

       offenses were committed in a church and that you used religion to ensnare your victims.”

¶ 15          After its brief consideration of the statutory factors, the court began an explanation of

       how it reached a sentence. In total, the trial court’s remarks span 13 uninterrupted pages of the

       report of proceedings. Because of the importance of the court’s full remarks to our analysis, we

       quote those remarks at length:

                      “These are crimes *** of outrage and I think you can imagine the

                      sentence that might be imposed on you if they left you tied to a


                                                          5
                      post uptown and put above it some of the pictures I saw, some of

                      the despicable filth that you left on the Manteno Methodist Church

                      computer. I don’t think it would take too long for the good citizens

                      of this area to deal a punishment on you much more severe than

                      my own. And I have struggled mightily to keep my own emotions

                      as a man, as a church goer, as a father in check and I believe that I

                      have done so, but you need to understand that society’s worst

                      opprobrium is reserved for people who commit crimes like this.

                      ***

                              These victims, these boys all came to you through church.

                      The offenses were committed on church property. It happened

                      more than once. They occurred while you were a minister. *** It

                      is clear that you used the cloak of religion to gain access to your

                      victims and to gain the trust of them and their parents.”

¶ 16          After stating that it had considered the letters received, including some from ministers,

       the court explained the role religion played in the case:

                      “Ordinarily we don’t have religion in court, that’s not a rule that I

                      have made, but it’s the law. It does, however, seem impossible to

                      avoid it in this case. And I have always thought it ironic that the

                      Bible, which is really a book of laws, is the only law book I know

                      of that’s not allowed in court. I have considered these letters ***

                      but I keep coming back to what you did.




                                                        6
                              You defied 2 churches, 2 houses of the Lord with your

                      depravity and you cast a pall on churchmen everywhere. You have

                      subjected now the Methodist Church and these churches to a

                      lawsuit from one of the most outstanding plaintiff’s tort lawyers in

                      Illinois. They want over a million dollars and you brought that on

                      your church that you profess to love. How many children now will

                      be kept out of church and out of youth group because their parents

                      are afraid they are going to be molested? How much harder is it

                      going to be for ministers to gain the trust of parishioners and

                      children? And you have apparently driven at least one of these

                      boys out of the church and away from God, that’s according to the

                      victim statement, and that’s your fault.”

¶ 17          On the topic of forgiveness, the court explained that “an essential part of the church [is]

       the forgiveness of sin and the reconciliation of the sinner with God.” However, the court

       continued, “there is a difference between the forgiveness of God and the mercy of man.” The

       court declared that defendant had betrayed the church, as well as his family, his friends, the

       victims, and the victims’ families. The court also excoriated defendant for continuing to deny

       the charges related to C.L.

¶ 18          The court continued: “You might have started out in the Methodist Church *** but I

       think perversion is your true religion and you are its high priest and there’s been enough sacrifice

       of young men on the alter [sic] of depravity by you.” The court sentenced defendant to terms of

       20 and 10 years’ imprisonment on counts I and II, respectively, to run consecutively. The court




                                                        7
       concluded: “There is nobody worse than a desecrater and a betrayer, especially a minister who

       does it, who in his actions drives people from God and that’s what you did.”

¶ 19          Defendant filed a motion to reconsider sentence, which the trial court denied. On direct

       appeal, we remanded the matter for the filing of a Rule 604(d) certificate (Ill. S. Ct. R. 604(d)

       (eff. July 1, 2006)) and a de novo hearing on defendant’s postplea motion. People v.

       Rademacher, No. 3-07-0064 (2007) (unpublished order under Supreme Court Rule 23).

¶ 20          On remand, defendant, again, moved for reconsideration of his sentence. The trial court,

       again, denied the motion, holding that defendant had to first move to withdraw his guilty plea

       under People v. Linder, 186 Ill. 2d 67 (1999). Following the denial, defendant filed a pro se

       motion to amend his motion for reconsideration. Newly appointed defense counsel then filed a

       supplemental motion for reconsideration. The trial court denied the motion, holding that

       defendant was not legally entitled to challenge his sentence without moving to withdraw his

       guilty plea. Defendant appealed.

¶ 21          On appeal, the Office of the State Appellate Defender, citing Linder, moved to dismiss

       the appeal because defendant did not file a motion to withdraw his guilty plea. This court

       allowed the motion. People v. Rademacher, No. 3-11-0325 (Oct. 4, 2011) (dispositional order).

¶ 22          Defendant subsequently filed a pro se postconviction petition. In his petition, defendant

       argued, inter alia, that the trial court deprived him of his constitutional right to a fair sentencing

       hearing when it considered in aggravation evidence unsupported by the record. Specifically,

       defendant contended that the crimes were committed in the parsonage, which does not constitute

       a “place of worship” under the aggravating factors statute. 730 ILCS 5/5-5-3.2(a)(11) (West

       2004). Defendant also alleged that the court violated his constitutional rights by exhibiting a




                                                          8
       personal and religious bias against him. The trial court dismissed the petition at the first stage of

       review.

¶ 23                                                  ANALYSIS

¶ 24             On appeal, defendant renews the aforementioned arguments from his pro se

       postconviction petition (improper aggravating factor and bias). Upon review, we find that

       neither of defendant’s arguments set forth the gist of a constitutional claim.

¶ 25             The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2012))

       establishes a three-stage process by which a criminal defendant may challenge his convictions or

       sentence for violations of state or federal constitutional rights. People v. Jones, 211 Ill. 2d 140,

       143-44 (2004). At the first stage, a trial court shall summarily dismiss a petition for relief if “the

       court determines the petition is frivolous or is patently without merit.” 725 ILCS 5/122-2.1(a)(2)

       (West 2012). We review a trial court’s first-stage dismissal of a postconviction petition de novo.

       People v. Edwards, 197 Ill. 2d 239, 247 (2001).

¶ 26             A petition is frivolous or patently without merit if it lacks an arguable basis in law or fact.

       People v. Alcozer, 241 Ill. 2d 248 (2011). A petition lacks an arguable basis in law or fact if it

       “is one which is based on an indisputably meritless legal theory or a fanciful factual allegation.”

       People v. Hodges, 234 Ill. 2d 1, 16 (2009). At the first stage, a petition is liberally construed and

       all well-pled facts are taken as true unless affirmatively rebutted by the trial record. People v.

       Coleman, 183 Ill. 2d 366, 381 (1998). “Because most petitions are drafted at this stage by

       defendants with little legal knowledge or training, this court views the threshold for survival as

       low.” Hodges, 234 Ill. 2d at 9. Accordingly, it is required only that a pro se defendant allege

       enough facts to make out a claim that is arguably constitutional, or state the “gist” of a

       constitutional claim. People v. Allen, 2015 IL 113135, ¶ 24.


                                                           9
¶ 27                                      I. Improper Sentencing Factor

¶ 28          Defendant first argues that the trial court erroneously found a statutory aggravating factor

       applicable at sentencing. Specifically, defendant points out that his offenses took place in the

       parsonage, rather than the church itself. Accordingly, defendant argues that the court erred in

       finding in aggravation that the offense occurred “in a house of worship or on the grounds of the

       same.” This reliance upon an improper factor, defendant contends, rendered his sentencing

       noncompliant with the basic requirements of due process.

¶ 29                                                 A. Error

¶ 30          Section 5-5-3.2 of the Unified Code of Corrections sets forth a number of factors that

       “may be considered by the court as reasons to impose a more severe sentence.” 730 ILCS 5/5-5-

       3.2(a) (West 2004). One of those factors allows the court to consider in aggravation the fact that

       “the offense took place in a place of worship or on the grounds of a place of worship,

       immediately prior to, during or immediately following worship services.” 730 ILCS 5/5-5-

       3.2(a)(11) (West 2004). A “place of worship” is defined as “any church, synagogue or other

       building, structure or place used primarily for religious worship.” Id.

¶ 31          “Parsonage” is defined as “the residence of a member of the clergy as provided by the

       parish or church.” Random House Dictionary of the English Language 1413 (2d ed. 1987). In

       the present case, the record establishes that the church parsonage has a separate address from the

       church itself. Positing that religious worship is surely not the primary use of the parsonage,

       defendant argues that the trial court erred in finding that this factor in aggravation was applicable

       to his case. Implicit in defendant’s argument is the assumption that the parsonage should not be

       considered “on the grounds” of the church. Though the State does not argue otherwise, we are

       compelled to address the issue.


                                                        10
¶ 32          The aggravating factors statute defines “place of worship,” however, it does not define

       “grounds.” 730 ILCS 5/5-5-3.2(a)(11) (West 2004). It is not apparent on the face of the statute

       whether “grounds” should be strictly interpreted to mean the curtilage of the church, or more

       broadly interpreted to mean the whole of the church property—a definition which might include

       the parsonage. Moreover, it is unclear from the record whether the church property at 208 North

       3rd Street abuts with the parsonage property located at 303 East Washington Street. We raise

       these questions merely to illustrate that it is far from certain that any error was committed by the

       trial court in the present case. We need not presently engage in a full statutory analysis,

       however, because defendant’s claim fails on multiple other grounds.

¶ 33                                       B. Constitutional Dimension

¶ 34          Even assuming, for the sake of argument, that the trial court erred in finding subsection

       (a)(11) of the aggravating factors statute applicable to defendant’s case, defendant’s

       postconviction claim nevertheless fails because it is not of sufficient constitutional dimension.

¶ 35          The Act provides an opportunity for a defendant to assert that “there was a substantial

       denial of his or her rights under the Constitution of the United States or of the State of Illinois or

       both.” 725 ILCS 5/122-1(a)(1) (West 2012). Accordingly, postconviction relief will be denied

       where defendant’s claims are based upon statutory rights or present an otherwise insufficient

       constitutional dimension. See People v. Greer, 212 Ill. 2d 192, 203-04 (2004).

¶ 36          In the present case, the aggravating factor applied by the trial court is, of course, a

       creature of statute. See 730 ILCS 5/5-5-3.2(a) (West 2004). Defendant maintains, however, that

       sentencing based upon an improper factor undermined his fundamental right to liberty, and that

       his claim is “of course of constitutional dimension.”




                                                         11
¶ 37          The alleged excessiveness of a sentence that is within statutory limits does not create a

       constitutional issue that may serve as the basis for postconviction relief. People v. Boyd, 347 Ill.

       App. 3d 321, 331 (2004). Our supreme court has suggested that whether a sentence conforms to

       statute is key in determining whether a constitutional question has been raised. People v. Sluder,

       40 Ill. 2d 559, 561 (1968) (“[T]he sentence imposed is within the statutory limits prescribed for

       the offense to which the defendant had pleaded guilty, and this issue does not involve a

       constitutional question.”). In People v. Del Vecchio, 129 Ill. 2d 265, 293 (1989), the supreme

       court, on appeal from the dismissal of a postconviction petition, refused to reach the issue of

       whether a juvenile offense could be used in aggravation because, inter alia, “it involves a

       question of statutory construction and not a constitutional matter.” See also People v. Kessinger,

       133 Ill. App. 3d 831, 832, 834 (1985) (refusing to consider erroneous imposition of extended-

       term sentence on grounds that it did not rise to the level of a constitutional deprivation). Even

       the complete lack of a hearing on factors in aggravation and mitigation does not rise to the level

       of a constitutional deprivation because, as our supreme court has often stated, “ ‘the statute

       providing for a hearing in aggravation and mitigation *** does not confer any constitutional

       rights.’ ” People v. Scott, 49 Ill. 2d 231, 234 (1971) (quoting People v. Wilbourn, 48 Ill. 2d 187,

       190 (1971)).

¶ 38          The error alleged here by defendant would not rise to the level of a constitutional

       deprivation because any such error is one created solely by statute. Defendant here allowed his

       victims to spend the night at his house, which was property owned by the church. He proceeded

       to perform sexual acts on the victims in that house before taking them to church the next

       morning. In the trial court’s words, defendant “used religion to ensnare [his] victims.” That the

       trial court reasonably cited this pattern of behavior in aggravation does not offend either the


                                                        12
       federal or state constitution. Any purported error was only committed insofar as the facts of

       defendant’s case do not line up with the language and definitions set forth in subsection (a)(11)

       of the aggravating factors statute. 730 ILCS 5/5-5-3.2(a)(11) (West 2004). In other words, but

       for the existence of that statute, there could be no claim of error. 1 Accordingly, the issue raised

       by defendant is one of statutory construction, and is not an issue of constitutional deprivation.

¶ 39          In coming to this conclusion, we reject defendant’s reliance upon People v. Martin, 119
Ill. 2d 453 (1988), and People v. Reed, 376 Ill. App. 3d 121 (2007). Each of those cases was

       decided on direct appeal, and thus did not involve postconviction proceedings under the Act.

       Defendant’s cited authority does nothing to refute our supreme court’s well-settled position that

       matters of statutory interpretation are not of sufficient constitutional dimension as required by

       the Act. See Kessinger, 133 Ill. App. 3d at 834.

¶ 40                                                 C. Prejudice

¶ 41          Though our finding that defendant’s improper aggravating factor argument did not raise a

       constitutional issue is dispositive, we must note that his argument would fail on another ground

       as well. That is, even assuming—again, arguendo—that the issue was of sufficient

       constitutional dimension, defendant’s contention that he was arguably prejudiced by the

       allegedly erroneous finding is affirmatively rebutted by the record.

¶ 42          A sentencing court’s consideration of an improper factor in aggravation warrants relief

       only when a defendant can demonstrate that he or she was prejudiced by the court’s

              1
                  A trial court is free to consider factors in aggravation that are not specifically listed in a

       statute. E.g., People v. Allen, 119 Ill. App. 3d 845, 846 (1983). Thus, even if the parsonage in

       the present case did not satisfy the aggravating factors statute, the court was free to consider

       defendant’s behavior as a nonstatutory aggravating factor.


                                                            13
       consideration of that factor. Reed, 376 Ill. App. 3d at 128. To obtain remand for resentencing, a

       defendant “must show more than the mere mentioning of an improper fact.” Id. “An isolated

       remark made in passing, even though improper, does not necessarily require that defendant be

       resentenced. [Citation.] Rather, defendant must show that the trial court relied on the improper

       fact when imposing sentence.” (Internal quotation marks omitted.) Id.

¶ 43          Of course, the pleading standards at the first stage of proceedings under the Act are low.

       Hodges, 234 Ill. 2d at 9. Accordingly, defendant need not outright establish that he was

       prejudiced by the alleged error, but merely establish an arguable basis for such prejudice. See,

       e.g., id. at 16. All well-pled facts in defendant’s petition are taken as true unless affirmatively

       rebutted by the record. Coleman, 183 Ill. 2d at 381.

¶ 44          In the present case, defendant’s argument—that the trial court’s consideration of an

       improper aggravating factor—was prejudicial is affirmatively rebutted by the record. In the

       court’s lengthy explanation of the sentence, it detailed the damage done by defendant to the

       victims, their families, the church, and the community. The court’s comment, that the statutory

       aggravating factor in question was applicable, was a de minimis portion of the court’s remarks.

       Moreover, despite the heinous nature of defendant’s crimes, and the obvious consideration the

       trial court gave to that fact, the court sentenced defendant to an aggregate term of 30 years’

       imprisonment—5 years fewer than the maximum term allowed under defendant’s plea deal. It

       strains credulity to think that the court’s passing reference to the applicability of a statutory

       aggravating factor played any appreciable role in defendant’s sentence. Defendant has pointed

       only to the mere mention of an allegedly improper factor. Any inference of prejudice to be

       drawn from that passing remark is affirmatively rebutted by the record.

¶ 45                                     II. Personal and Religious Bias


                                                         14
¶ 46          Defendant next contends that he stated the gist of a constitutional claim when, in his

       postconviction petition, he argued that the trial court exhibited personal and religious bias against

       him at sentencing. In support of his claim, defendant cites numerous examples of the court’s

       statements at sentencing. See, e.g., supra ¶¶ 16-19. Defendant claims that these statements,

       including the court’s repeated references to church and religion, exemplify the “judge’s active,

       personal or religious ‘animosity, hostility, ill will or distrust’ toward [defendant].”

¶ 47          A sentencing hearing is fundamentally unfair—and due process is denied—when the

       proceeding is affected by judicial bias. See Bracy v. Gramley, 520 U.S. 899, 904-05 (1997).

       Such is the result regardless of whether the ultimate sentence imposed was within the statutory

       limits. E.g., Townsend v. Burke, 334 U.S. 736, 741 (1948). Similarly, a sentencing hearing will

       be found fundamentally unfair where religion is a factor in the sentence imposed. See Zant v.

       Stephens, 462 U.S. 862, 885 (1983). In People v. Vance, 76 Ill. 2d 171 (1979), our supreme

       court cautioned that “[r]eviewing court judges should be chary of condemning as motivated by

       prejudice those actions of trial judges which may represent only a difference of opinion as to the

       seriousness of a particular offense in the context of community conditions.” Id. at 181. The

       court held that “ ‘something more’ ” than an unfavorable result to the defendant is required to

       demonstrate bias or prejudice on the part of the trial court. Id. The court described that

       “ ‘something more’ ” as “a showing of animosity, hostility, ill will, or distrust towards [a]

       defendant.” Id.

¶ 48          The trial court’s remarks in the present case do not evince any animosity, hostility, ill

       will, or distrust toward defendant. The court condemned defendant and his actions in the

       strongest possible terms. The court described the outrage felt in the community stemming from

       defendant’s crimes. Still, the record demonstrates that the court fairly considered all of the


                                                         15
       evidence presented at trial and, despite its harsh rhetoric, imposed a sentence significantly under

       the maximum aggregate term that defendant faced. Defendant was convicted of using his

       position as a youth minister to engage in sexual contact with two young boys. These crimes

       warranted harsh criticism from the trial court. We hold that harsh criticism, based on the

       particular facts of a defendant’s case, does not constitute any sort of evidence of prejudice

       derived from personal bias.

¶ 49          Furthermore, the court’s references to religion did not reflect any religious animosity or

       ill will toward defendant. To be sure, the court’s repeated references to religion and church are

       more than is commonly seen in a sentencing hearing. However, these references were plainly

       invited by defendant. After calling six clergy members to testify in mitigation, defendant’s

       lengthy statement in allocution was ripe with religiosity. Having invited a sentencing hearing

       teeming with religion, defendant may not now argue that the trial court’s references to that topic

       deprived him of due process. More importantly, a number of factors cited by the trial court in

       aggravation necessarily related to religion, namely that defendant used religion to ensnare his

       victims, that defendant’s crimes were committed on church property, and that child pornography

       was found on a church computer. On the facts of this case, it would have been virtually

       impossible for the court to avoid mentioning church or religion in sentencing. The trial court

       simply could not reference those factors without referencing religion. Defendant’s claims that

       the trial court exhibited personal or religious bias against him are thus affirmatively rebutted by

       the record.

¶ 50                                             CONCLUSION

¶ 51          For the foregoing reasons, the judgment of the circuit court of Iroquois County is

       affirmed.


                                                        16
¶ 52   Affirmed.




                   17